—Appeal by the de*555fendant from an order of the Supreme Court, Kings County (Marras, J.), dated May 24, 2002, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender was supported by clear and convincing evidence, and thus should not be disturbed (see Correction Law § 168-n [3]; People v Wroten, 286 AD2d 189). Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.